EXHIBIT 10.1
 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this “Agreement”) is made and entered into this
29th day of October, 2013, by and among COHP, LLC, an Ohio limited liability
corporation (“Seller”); and Carmela’s Pizzeria CO, Inc., a Colorado corporation
(“Carmela’s CO”), and its parent Greenfield Farms Food, Inc., a Nevada
corporation (“Greenfield”) (together the “Purchaser”). Seller and Purchaser are
hereinafter sometimes referred to together as the “Parties.”


WITNESSETH


WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell,
transfer and assign to Purchaser, certain assets of Seller, all on the terms and
subject to the conditions set forth in this Agreement;


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound, the Parties covenant and agree as
follows:


 
Section 1.
Purchase and Sale.



(a)
Subject to the terms and conditions of this Agreement and in reliance on the
representations and warranties contained herein, except as otherwise set forth
herein, Seller shall sell, convey, transfer and assign to Purchaser and
Purchaser shall purchase from Seller all assets of Seller identified in Schedule
1 (collectively, the “Assets”). Seller shall sell, convey, transfer and assign
the Assets to Purchaser free and clear of any and all liens, claims, charges,
security interests, mortgages, pledges, restrictions and other encumbrances of
any kind whatsoever, except as set forth in Schedule 1. The Assets shall be
sold, conveyed, transferred, assigned and delivered by Seller to Purchaser on
the Closing Date (hereinafter defined) by a bill of sale in the form attached
hereto and made a part hereof as Exhibit B and any other appropriate instruments
of title.



Section 2.   Purchase Price.


(a)
The Purchase Price for the Assets shall be that number of shares of Greenfield
Series C Preferred Stock equaling two times (2x) the total number of fully
diluted shares of Greenfield outstanding on the Closing Date. Accordingly, upon
issuance of the Greenfield Series C Preferred Stock, the COHP Security Holders
as set forth in Schedule 2 shall hold a controlling interest in Greenfield by
virtue of their ownership of the Series C Preferred Stock and its concomitant
voting rights.

 
 
1

--------------------------------------------------------------------------------

 
 
(b)
Greenfield agrees to issue that number of warrants equal to the exact number of
shares of common stock issued to the COHP Security Holders as set forth in
Article 2(a) above. Such warrants shall be exercisable for a period of five
years from their issuance date with exercise prices as follows: (i) 1/3 shall be
exercisable at 150% of the closing stock price for the Greenfield common stock
on the Closing date; and (ii) 1/3 shall be exercisable at 200% of the closing
stock price for the Greenfield common stock on the Closing date; and (iii) 1/3
shall be exercisable at 250% of the closing stock price for the Greenfield
common stock on the Closing date.



As an example for (a) and (b) above, at Closing, assuming 20,000,000 shares of
fully-diluted common stock are outstanding, the ownership post-Closing in
Greenfield Securities would be as follows:
 

   
SHARES
 
Carmela's Shareholders - Common Stock
    40,000,000  
Carmela's Shareholders – Warrants
    40,000,000  
Existing GRAS Shareholders
    20,000,000  
Total
    100,000,000  



Assuming 20,000,000 shares of fully-diluted common stock of Greenfield are
outstanding at Closing, the warrants to be issued shall be exercisable for a
period of five years in amounts and prices to be determined at Closing as
follows:
 

   
WARRANTS
 
150% of closing stock price on the Closing Date
    13,333,334  
200% of closing stock price on the Closing Date
    13,333,333  
250% of closing stock price on the Closing Date
    13,333,333  
Total
    40,000,000  



 
Accordingly, if the closing stock price of Greenfield common stock is $0.20 on
the Closing Date, then: 1/3 of warrants shall be exercisable at $0.30; 1/3 of
warrants shall be exercisable at $0.40; and 1/3 of warrants shall be exercisable
at $0.50.
 
Section 3.   Closing. Subject to the conditions precedent set forth hereinafter,
the closing of the transaction contemplated by this Agreement shall take on
October 1, 2013 at a place and time as may be otherwise agreed to by the Parties
(the “Closing Date”). The Parties acknowledge that time is of the essence in
this transaction, and each shall therefore use good faith and its commercially
reasonable efforts to close this transaction on the Closing Date.


Section 4.   Review by Purchaser. Purchaser and its representatives shall have
access to all books and records of Seller as it deems necessary or advisable to
become familiar with Seller’s business prior to the Closing Date, and in the
event of a termination of this Agreement, Purchaser shall keep confidential all
such information in accordance with Section 24.


Section 5.   Obligations Assigned and Assumed. Seller shall assign to Purchaser,
and Purchaser shall assume from and after the Closing Date all rights and
obligations to the assets and liabilities listed in Schedule 1. Purchaser shall
not assume or be deemed to have assumed any other obligations, liabilities,
costs or commitments of Seller.


 
2

--------------------------------------------------------------------------------

 
 
Section 6.   Cash/Accounts. Seller shall retain all rights, title and interest
in all bank accounts and accounts receivable note listed in Schedule 1.
Purchaser grants to Seller the right to inspect Purchaser’s business records to
verify the amount of payments received stemming from services rendered by Seller
prior to the Closing Date.


Section 7.   Conditions Precedent to Obligations of Seller to Perform. Each and
every obligation of Seller under this Agreement to be performed on or before the
Closing Date shall be subject to the satisfaction, on or before the Closing
Date, of each of the following conditions, unless waived in writing by Seller:


 
(a)
The representations and warranties of Purchaser contained in this Agreement
shall be in all respects true, complete and accurate as of the date when made at
and as of the Closing Date as though such representations and warranties were
made at and as of such date, except for changes expressly permitted or
contemplated by the terms of this Agreement;



 
(b)
Purchaser shall have performed and complied with all agreements, obligations,
covenants, and conditions required by this Agreement to be performed or complied
with by it on or prior to the Closing;



 
(c)
Purchaser shall have obtained all consents required by Purchaser to consummate
the transactions contemplated hereby;



 
(d)
No suit, action, investigation, inquiry or other proceeding by any governmental
body or other person or legal or administrative proceeding shall have been
instituted or threatened which questions the validity or legality of the
transactions contemplated hereby;



 
(e)
On the Closing Date there shall be no effective injunction, writ, preliminary
restraining order or any order of any nature issued by a court of competent
jurisdiction directing that the transactions provided for herein or any of them
not be consummated as provided or imposing any conditions on the consummation of
the transactions contemplated hereby which Seller deems unacceptable in its sole
discretion; and



 
(f)
Purchaser shall deliver to Seller a subscription agreement for Seller’s review
and signature to enable Seller to obtain the common shares and warrants of
Greenfieldasoutlined in Section 1 above.



 
(g)
Seller shall have had reasonable time to review, and negotiate any changes to
the same, any membership agreement, operating agreement or other governing
document of Purchaser.



 
3

--------------------------------------------------------------------------------

 
 
Section 8.   Conditions Precedent to Obligations of Purchaser to Perform. Except
as otherwise provided in this Agreement, the obligations of Purchaser hereunder
are specifically contingent upon and subject to satisfaction of each of the
following conditions at or prior to the Closing Date:


 
(a)
The transfer of the Assets to Purchaser from Seller on the Closing Date, free
and clear of all liens, claims, charges, security interests, mortgages, pledges,
restrictions and other encumbrances of any kind whatsoever, except as disclosed
in Schedule 1;



 
(b)
The representations and warranties of Seller provided herein being true and
correct as of the date of this Agreement and as of the Closing Date as if such
representations and warranties were made on and as of the Closing Date;



 
(c)
Seller shall have performed all obligations and complied with all other
covenants and provisions required to be performed or to be complied with under
this Agreement;



      (d)  
No suit, action, investigation, inquiry or other proceeding by any governmental
body or other person or legal or administrative proceeding shall have been
instituted or threatened which questions the validity or legality of the
transactions contemplated hereby; and



 
(e)
On the Closing Date there shall be no effective injunction, writ, preliminary
restraining order or any order of any nature issued by a court of competent
jurisdiction directing that the transactions provided for herein or any of them
not be consummated as provided or imposing any conditions on the consummation of
the transactions contemplated hereby which Purchaser deems unacceptable in its
sole discretion.



Section 9.    Representations and Warranties of Seller. As an inducement to
Purchaser to enter into this Agreement, Seller represents and warrants to
Purchaser as follows:


   (a)
Seller has all right, power and authority to enter into this Agreement and to
consummate the transaction contemplated hereby. Seller has taken all actions and
obtained all authorizations and approvals, if any, necessary for (i) the
execution, delivery and performance of this Agreement, (ii) the sale,
assignment, transfer and conveyance of the Assets to Purchaser, and (iii) the
consummation of the transaction contemplated by this Agreement. This Agreement
and the other documents executed or to be executed by Seller in connection
herewith constitute valid and binding obligations of Seller enforceable in
accordance with their respective terms;

 
     (b) 
Seller warrants to Purchaser that it has good and marketable title to the
Assets, free and clear of any and all liens, claims, charges, security
interests, mortgages, pledges, restrictions and encumbrances of any kind
whatsoever, except as noted in Schedule 1, and further warrants that it has full
right and authority to sell, transfer, assign, and deliver the Assets as
specified in this instrument.

 
 
4

--------------------------------------------------------------------------------

 
 
    (c)
To the best of Seller’s knowledge, no consent, approval, permit, license or
authorization of or declaration, filing or registration with any federal, state,
local or foreign governmental or regulatory authority, court or arbitrator, or
any subdivision, bureau, commission or department thereof, or any person or
other entity is or will be required in connection with the execution, delivery
or performance by Seller of this Agreement and the consummation of the
transaction contemplated hereby;



    (d)
To the best of Seller’s knowledge, neither the execution and delivery of this
Agreement nor the consummation of the transaction contemplated hereby will
result in a breach of, or constitute a default under, or give rise to any right
of termination, cancellation, or acceleration under, or result in the imposition
of any lien or encumbrance upon any of the Assets pursuant to any agreement or
other instrument to which Seller is a party or by which Seller or any of the
Assets may be bound or subject, and will not violate or conflict with or result
in a breach of, or default under, the terms of any law or governmental
regulation or any agreement or instrument to which Seller is bound;



      (e)  
To the best of Seller’s knowledge, there are no actions, suits, arbitrations,
proceedings at law or in equity or other legal, administrative or governmental
proceedings pending or, to Seller’s best knowledge, threatened against or
relating to Seller or the Assets;



     (f)  
Seller has or will have at the Closing Date good and marketable title to all of
the Assets, free and clear of all liens, charges, encumbrances, security
interests, restrictions, mortgages, pledges or claims of any nature whatsoever
of any third parties, except as notes in Schedule 1;



      (g)  
To the best of Seller’s knowledge, the financial statements and tax returns
provided to Purchaser in connection with this asset purchase are true and
correct and fairly present the financial condition and results of operation of
Seller as of the times and for the periods referred to therein and Seller knows
of no facts which would negatively affect the ongoing viability of Seller’s
business in a material manner;



      (h)  
As of the Closing Date, Seller has not received any notification, and has no
knowledge, that it has infringed, or is now infringing, on any trade name,
trademark, service mark or copyright belonging to any other person, firm or
corporation.



    (i)  
To the best of Seller’s knowledge, no person, firm or corporation has or will
have, as a result of any action of Seller, any right, interest or claim against
Purchaser for any commission, fee or other compensation as a finder or broker,
or for acting in any similar capacity, in connection with the transaction
provided for by this Agreement, and Seller will pay and hold Purchaser harmless
from any and all liabilities, obligations and costs with respect to any
commission, fee or other compensation which may be payable by Seller, including
any such fee payable to Confidential Business Sale, in connection with the
transaction provided for by this Agreement;



 
 
5

--------------------------------------------------------------------------------

 
 
Section 10.  Representation and Warranties of Purchaser. Purchaser represents
and warrants to Seller that:


 
(a)
Purchaser is a company duly organized, validly existing and in good standing
under the laws of Nevada with all requisite corporate power and authority to
own, hold or lease the rights, properties and assets it will acquire, hold or
lease pursuant to the transactions contemplated by this Agreement, to carry on
the business upon the consummation of the transactions contemplated by this
Agreement, and to execute, deliver and perform this Agreement and other
documents to be executed by Purchaser in connection with this transaction.



 
(b)
All corporate and other proceedings, including without limitation all requisite
action by the members of Purchaser required to authorize the legal and valid
execution, delivery and performance of this Agreement and other documents
related to this transaction and its consummation of all of the transactions
contemplated by this Agreement have been duly taken by Purchaser. This Agreement
has been duly authorized, executed and delivered by, and is the valid and
binding obligation of Purchaser.



Section 11.  Post-Closing Covenants.


      (a)  
Seller agrees to indemnify, defend and hold harmless Purchaser against and from
any and all liabilities, damages, obligations, claims, costs and expenses
arising out of or resulting from Seller’s ownership of the Assets, and any
misrepresentation, breach of warranty or nonfulfillment of any covenant or
agreement on the part of Seller under this Agreement. Purchaser agrees to
indemnify, defend and hold harmless Seller against and from any and all
liabilities, damages, obligations, claims, costs and expenses arising out of or
resulting from Purchaser’s ownership of the Assets and any misrepresentations,
breach of warranty, or any nonfulfillment of any covenant or agreement on the
part of Purchaser under this Agreement.



      (b)  
Seller agrees to indemnify, defend and hold harmless Purchaser against and from
any and all liabilities, damages, obligations, claims, costs and expenses
arising out of any work completed relating to the Business by Seller prior to
the Closing Date, and Purchaser agrees to indemnify, defend and hold harmless
Seller against and from any and all liabilities, damages, obligations, claims,
costs and expenses arising out of any work performed relating to the Business by
Purchaser after the Closing Date.

 
 
6

--------------------------------------------------------------------------------

 
 
 
(c)
The indemnification by either Seller or Purchaser as provided to the other in
this Agreement shall mean the defense or resistance of any legal action, threat
of legal action or other process or proceeding whether by a private individual,
an entity or government or quasi-governmental body and shall include the payment
of any judgment obtained against the indemnified party. The indemnifying party
shall pay all costs associated with the defense or any claim against the
indemnified party and all expenses thereof including the reasonable attorney
fees incurred by the non-indemnifying party. Notwithstanding the foregoing, the
indemnifying party shall be entitled to employ their own legal counsel or other
professionals required to resist or indemnify the other party from any action
which is the responsibility of the indemnifying party.



 
(d)
Purchaser and Seller shall cooperate with and assist each other in the
prosecution and defense of any litigation arising out of the operation of the
Business, and shall agree in good faith on a written procedure relating to such
cooperation and assistance. Any party requesting the assistance of any other
party hereto shall pay the assisting party any reasonable out of pocket costs
and expenses incurred by the assisting party (including, but not limited to, any
reasonable travel costs and expenses) relating to such cooperation and
assistance.



 
(e)
Seller will, from time to time after the Closing, upon the reasonable request of
Purchaser and at Purchaser’s expense, execute, acknowledge, and deliver all such
further acts, deeds, assignments, transfers, conveyances, and assurances as may
be reasonably required to transfer to and to vest in Purchaser all right, title,
and interest of Seller in and to the Assets, and to protect the right, title,
and interest of Purchaser in and to all of the Assets.



 
(f)
From and after the Closing, for a period of one year, during regular business
and with reasonable prior notice, Purchaser agrees to provide Seller with access
to the books and records of the Business as Seller shall request in connection
with Seller’s reasonable need for such records in connection with tax or other
financial accounting matters provided such access will not interfere with
Purchaser’s operation of the Business.

 
 
7

--------------------------------------------------------------------------------

 
 
 
(g)
Officers and Directors of Greenfield and Carmela’s CO. On the Closing Date, the
Officers and Directors of Greenfield and Carmela’s CO shall be as follows:

 
Greenfield:
   
Name
  Position
Ron Heineman
  President & Chief Executive Officer & Director Henry Fong   Director & Chief
Financial Officer

 
               Carmela’s CO:
   
Name
  Position Ron Heineman   Chairman, Director & Chief Executive Officer

                              
Section 12.  Termination.


 
(a)
The transactions contemplated herein may be terminated at any time but not later
than the Closing Date:



(i)           By mutual consent of the Purchaser and Seller; or


 
(ii)
By the Seller on the Closing Date, if any of the conditions to Seller’s
obligations provided for in Section 7 of this Agreement shall not have been met
or waived in writing by Seller prior to such date; or



 
(iii)
By the Purchaser on the Closing Date, if any of the conditions to Purchasers
obligations provided for in Section 8 of this Agreement shall not have been met
or waived in writing by Purchaser prior to such date.



 
(b)
In the event of termination by the Purchaser or by the Seller, or both, pursuant
to Section 12(a) hereof, written notice thereof shall forthwith be given to the
other party and the transactions contemplated by this Agreement shall be
terminated, without further action by Purchaser or Seller except as hereinafter
provided in subparagraphs (i) and (ii) of this Section 12(b). If the
transactions contemplated by this Agreement are terminated as provided herein:



 
(i)
Each party will redeliver all documents, work papers and other material of any
other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same;



 
(ii)
All confidential information received by any party hereto with respect to the
business of any other party or its subsidiaries shall be treated in accordance
with Section 24 hereof; and



 
(iii)
No party hereto shall have any liability or further obligation to any other
party to this Agreement.

 
 
8

--------------------------------------------------------------------------------

 
 
Section 13.  Risk of Loss. Seller retains all risk of loss, damage or
destruction of the Assets until the Closing Date. If by reason of any
destruction, loss or damage Seller’s business is interrupted, closed or
otherwise materially affected, Seller shall immediately provide written notice
of the incident to Purchaser. Purchaser shall thereafter have the right to
terminate this Agreement by providing written notice of its termination to
Seller or to proceed with the closing, the Purchase Price being adjusted, by
consent and agreement of the Parties, to reflect any such loss, damage or
destruction.


Section 14.  Expenses. The Parties shall pay all of their own expenses relating
to the transaction contemplated by this Agreement, including, without
limitation, the fees and expenses of their respective legal counsel and
accountants. Seller shall pay all applicable sales, income and transfer taxes,
if any.


Section 15.  Further Assurances. In addition to the actions, documents and
instruments specifically required to be taken or delivered pursuant to this
Agreement, each party will execute and deliver such other instruments and take
such other actions as the other party may reasonably request in order to
complete and perfect the transaction contemplated hereby.


Section 16. Notices. Any notice or consent required or permitted by this
Agreement shall be in writing and shall be delivered to the following address,
facsimile or electronic mail address of each party, unless such address is
changed by written notice hereunder:
 
Seller:
 
Purchaser:
COHP, LLC
Mr. Ron Heineman, Manager
118 West Fifth Street Suite 201
Covington, Kentucky 41011
Phone: (859) 261-1742
Fax: (859) 251-2595
Email: rheine9402@ail.com
 
 
Greenfield Farms Food, Inc.
Mr. Henry Fong, President
319 Clematis Street – Suite 400
West Palm Beach, Florida 33401
Phone: (561) 514-9042
Fax: (561) 514-9046
Email: henryfong1@gmail.com

 
All notices and other communications shall be deemed effective when delivered in
person, by facsimile transmission, by electronic mail, overnight carrier or when
deposited in the United States mail and sent by certified mail, postage prepaid,
return receipt requested.


Section 17.  Applicable Law. This Agreement and all documents given in
connection herewith shall be construed in accordance with the laws of the State
of Colorado, without giving effect to the choice or conflict of laws principles
thereof. All parties, their successors and assigns, consent to the jurisdiction
of any court of competent jurisdiction in Arapahoe County, Colorado for purposes
of any actions or proceedings arising out of or relating to this Agreement or
the subject matter hereof; provided that the parties may also utilize other
courts for purposes of execution of any judgments. The parties waive and agree
not to assert by way of motion, as a defense or otherwise, in any such action or
proceedings any claim that they are not personally subject to the jurisdiction
of such court for the action or that the proceeding is brought in an
inconvenient forum.


Section 18.  Binding Effect and Assignment. This Agreement shall inure to the
benefit of, and shall be binding upon, the respective heirs, executors,
successors and permitted assigns of the Parties. The obligations and duties of
each party hereto are personal in nature and may not be assigned without the
prior written consent of the other. Nothing in this Agreement is intended to
confer any rights to any person, other than the Parties and their heirs,
executors, successors and permitted assigns.


 
9

--------------------------------------------------------------------------------

 
 
Section 19.  Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.


Section 20.  Captions. The captions of the various sections and subsections used
herein are for reference purposes only, and shall not in any way affect the
meaning or interpretation of this Agreement.


Section 21.  Severability. If any provision of this Agreement is held to be
unenforceable for any reason, the remaining provisions hereof shall remain in
full force and effect.


Section 22.  Pronouns. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the person or persons may require.


Section 23.  Entire Agreement. This Agreement, including the other documents
referred to herein which form a part hereof or are made pursuant hereto,
embodies the entire agreement between the Parties with respect to the subject
matter hereof and shall not be modified, amended or waived except in a writing
executed by all Parties.


Section 24.  Confidentiality of Information. All information disclosed
heretofore or hereafter by Seller to Purchaser or Purchaser to Seller or to
their representatives in connection with this Agreement shall be kept
confidential by the party receiving such information, and shall not be used by
such party otherwise than in connection with this Agreement, except to the
extent it was known when received or as it is or as it becomes lawfully
obtainable from other sources, or to the extent such duty as to confidentiality
and use is waived in writing, or except as may be required by court order or any
governmental agency. Such obligation as to confidentiality and use shall survive
any termination of this Agreement other than as a result of consummation of the
transactions contemplated by this Agreement. In the event of termination of this
Agreement for any reason or pursuant to any provision of this Agreement
whatsoever, Purchaser, shall use its best efforts to return to Seller all
documents (and reproductions thereof) and electronically stored information
received from Seller (and, in the case of reproductions, all such reproductions
made by Purchaser), and, to the extent that Seller has received any documents
and electronically stored information from Purchaser, upon written request of
Purchaser, shall use its best efforts to return to Purchaser all documents (and
reproductions thereof) received by Seller from Purchaser (and, in the case of
reproductions, all such reproductions made by Seller). Further, the Parties also
agree to keep the terms of the Purchase Price, as set forth in Section 2,
confidential.


 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement on
the day and year first above written.
 
 

SELLER:     PURCHASER:   COHP, LLC     CARMELA’S PIZZERIA CO, INC.              
       
/s/ Ron Heineman
   
 /s/ Henry Fong
 
Mr. Ron Heineman, Manager
   
Mr. Henry Fong, President
 
 
   
 
        GREENFIELD FARMS FOOD, INC.                   /s/ Henry Fong         Mr.
Henry Fong, President  

 
 
11

--------------------------------------------------------------------------------